NUMBER 13-22-00211-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


CHRIS HOLT,                                                                   Appellant,

                                             v.

KIM GRIGG,                                                                      Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.


                           MEMORANDUM OPINION

               Before Justices Benavides, Hinojosa, and Silva
                 Memorandum Opinion by Justice Hinojosa

       On May 6, 2022, Chris Holt filed a pro se notice of appeal from a judgment

rendered in trial court cause number 2020-DCV-4566-B in the 117th District Court of

Nueces County, Texas. That same day, the Clerk of this Court requested appellant to pay

the $205.00 filing fee for the appeal within ten days. See TEX. R. APP. P. 5, 20.1. Appellant

failed to do so and did not respond to the Clerk’s notice.
       On May 18, 2022, the Clerk advised appellant that he was delinquent in remitting

the $205.00 filing fee. The Clerk advised appellant that the appeal was subject to

dismissal because appellant had failed to comply with this Court’s previous notice

requiring payment of the filing fee, and the Clerk informed appellant that the appeal would

be dismissed if the filing fee was not paid within ten days. See id. R. 5, 42.3(b), (c).

Appellant did not pay the fee or otherwise respond to the Clerk’s notice. See id. R. 5,

20.1, 42.3(b), (c).

       The Texas Supreme Court has “instructed the courts of appeals to construe the

[Texas] Rules of Appellate Procedure reasonably, yet liberally, so that the right to appeal

is not lost by imposing requirements not absolutely necessary to effect the purpose of a

rule.” Republic Underwriters Ins. Co. v. Mex-Tex, Inc., 150 S.W.3d 423, 427 (Tex. 2004)

(quoting Verburgt v. Dorner, 959 S.W.2d 615, 616–617 (Tex. 1997)); see Jardon v.

Pfister, 593 S.W.3d 810, 820 (Tex. App.—El Paso 2019, no pet.). Nevertheless, this Court

has the authority to dismiss an appeal “for want of jurisdiction,” “for want of prosecution,”

or “because the appellant has failed to comply with a requirement of [the] appellate rules,

a court order, or a notice from the clerk requiring a response or other action within a

specified time.” TEX. R. APP. P. 42.3(a),(b),(c); see Smith v. DC Civil Constr., LLC, 521

S.W.3d 75, 76 (Tex. App.—San Antonio 2017, no pet.).




                                             2
       The Court, having examined and fully considered the documents on file and the

applicable law, is of the opinion that the appeal should be dismissed. Accordingly, we

dismiss the appeal for want of prosecution. See TEX. R. APP. P. 42.3(b), (c), 43.2(f).



                                                               LETICIA HINOJOSA
                                                               Justice


Delivered and filed on the
7th day of July, 2022.




                                            3